Name: Commission Regulation (EC) No 1902/2000 of 7 September 2000 adapting certain fish quotas for 2000 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  international law
 Date Published: nan

 Avis juridique important|32000R1902Commission Regulation (EC) No 1902/2000 of 7 September 2000 adapting certain fish quotas for 2000 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas Official Journal L 228 , 08/09/2000 P. 0050 - 0054Commission Regulation (EC) No 1902/2000of 7 September 2000adapting certain fish quotas for 2000 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 23 thereof,Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas(3), and in particular Article 4(2) thereof,Whereas:(1) Council Regulations (EC) No 48/1999(4), as last amended by Regulation (EC) No 2598/1999(5), (EC) No 49/1999(6), (EC) No 51/1999(7), as last amended by Commission Regulation (EC) No 1619/1999(8), (EC) No 53/1999(9), as last amended by Regulation (EC) No 1619/1999, (EC) No 54/1999(10), as last amended by Regulation (EC) No 2472/1999(11), (EC) No 55/1999(12), (EC) No 57/1999(13), (EC) No 59/1999(14), (EC) No 61/1999(15), as last amended by Regulation (EC) No 2473/1999(16), (EC) No 63/1999(17), as last amended by Regulation (EC) No 1619/1999, (EC) No 65/1999(18), as last amended by Regulation (EC) No 1619/1999, (EC) No 66/1999(19) and (EC) No 67/1999(20) stipulate which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96.(2) Council Regulation (EC) No 2742/1999(21), as last amended by Regulation (EC) No 1696/2000(22), fixes fish quotas for certain stocks in 2000.(3) Within the terms of Article 4(2) of Regulation (EC) No 847/96, certain Member States have asked to withhold a fraction of their quotas to be transferred to the following year. Within the limits indicated in that Article, the Commission shall add to the quota for 2000 the quantities withheld.(4) According to the information communicated to the Commission, certain Member States have fished in excess of permitted landings for some stocks in 1999. In accordance with Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2000 shall be made at a level equivalent to the quantity fished in excess, without prejudice to the application of Article 5(2).(5) In conformity with Article 5(2) of Regulation (EC) No 847/96, weighted deductions from national quotas for 2000 shall be made in the case of overfishing of permitted landings in 1998 for those stocks identified as such in Article 5 of and Annex III to Regulation (EC) No 48/1999.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The quotas fixed in Regulation (EC) No 2742/1999 are increased or reduced as shown in the Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 13, 18.1.1999, p. 1.(5) OJ L 316, 10.12.1999, p. 15.(6) OJ L 13, 18.1.1999, p. 54.(7) OJ L 13, 18.1.1999, p. 67.(8) OJ L 192, 24.7.1999, p. 14.(9) OJ L 13, 18.1.1999, p. 79.(10) OJ L 13, 18.1.1999, p. 81.(11) OJ L 302, 25.11.1999, p. 1.(12) OJ L 13, 18.1.1999, p. 84.(13) OJ L 13, 18.1.1999, p. 93.(14) OJ L 13, 18.1.1999, p. 102.(15) OJ L 13, 18.1.1999, p. 111.(16) OJ L 302, 25.11.1999, p. 3.(17) OJ L 13, 18.1.1999, p. 120.(18) OJ L 13, 18.1.1999, p. 128.(19) OJ L 13, 18.1.1999, p. 130.(20) OJ L 13, 18.1.1999, p. 145.(21) OJ L 341, 31.12.1999, p. 1.(22) OJ L 195, 1.8.2000, p. 1.ANNEX>TABLE>